Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Having observed that claims 5, 10, and 17 were deemed to contain allowable subject matter, claim 1 has been rewritten to include the limitations of claim 5 and claim 10 is now presented in independent form with the limitations of original claim 1 inserted therein and the limitations of claim 17 have been added to claim 15.
	An updated search of the strategy first carried out on February 4, 2021 produced no references more germane than those already or record.  Accordingly, claims 1-4, 6-16, and 18-20 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






March 30, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765